Exhibit 10.32

FISCAL 2009 COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Alloy, Inc. (the “Company”) determined during the first fiscal
quarter of the fiscal year ended January 31, 2010 (“Fiscal 2009”) the base
salaries and the bonus compensation for services performed during fiscal year
ended January 31, 2009 (“Fiscal 2008”) for the executive officers of the
Company, namely Matthew C. Diamond, the Company’s Chief Executive Officer and
Chairman of its Board of Directors; James K. Johnson, Jr., its President and
Chief Operating Officer; Joseph D. Frehe, its Chief Financial Officer; Gina R.
DiGioia, its Chief Legal Officer and Secretary; and Robert L. Bell, its Chief
Technology Officer (the “Executives”). Given the number of shares available
under the Company’s 2007 Employee, Director and Consultant Stock Incentive Plan
(the “2007 Plan”) and certain tax related limitations, the Compensation
Committee will be reviewing the compensation of the Executives at a time when
further shares have been added to and other amendments have been made to the
2007 Plan, with reference to Fiscal 2008 results and year to date financial
performance. The following table sets forth a summary of the compensation for
each of the Executives:

 

Executive Officer    Title    Fiscal 2008 Base
Salary     

Cash 

Bonus(1)

  Value of Restricted
Stock Grants($)    Value of Stock
Options($)

Matthew C. Diamond  

   Chief Executive Officer    $450,000      $400,000         —      —  

James K. Johnson, Jr.  

   Chief Operating Officer    $450,000      $400,000         —      —  

Joseph D. Frehe  

   Chief Financial Officer    $240,000      $  69,500         —      —  

Gina R. DiGioia  

   Chief Legal Officer    $225,000      $  50,000         —      —  

Robert L. Bell  

   Chief Technology Officer     $402,000      —   —      —  

 

(1) Represents a cash bonus for performance during Fiscal 2008, which was paid
during Fiscal 2009.

 